Exhibit 10.1

SECURITIES EXCHANGE AGREEMENT


This Agreement dated as of the 2nd day of May, 2008, by and among Firstway
Enterprises, Inc., a Delaware corporation having its offices at 12876 Biscayne
Boulevard, Suite 276, Miami, Florida  33181 (the “Issuer”), US Imaging Holding
LLC, with offices at 600 North Cattleman Road, Sarasota, Florida  34232
(“Imaging”), John Uphold, an individual (“Uphold”) and Stephen Miley, an
individual (“Miley”).  Uphold and Miley are hereinafter referred to collectively
as the “Members” and  individually as a “Member”).


W I T N E S S E T H:


WHEREAS, the Members are the holders of all of the issued and outstanding
membership interest of Imaging (the “Imaging Interest”); and
 
WHEREAS, the Issuer desires to acquire all of the Imaging Interest, which
represent all of the capital of Imaging, from the Members, and is willing to
issue shares of its common stock, par value $.001 per share (“Common Stock”), to
the Members in exchange for the Imaging Interest on and subject to the terms and
conditions of this Agreement;
 
WHEREAS, the Members have executed this agreement pursuant to which they agreed
to transfer the Imaging Interest to the Issuer for an aggregate of 40,952,189
shares of common stock of the Issuer (the “Shares”);
 
WHEREAS, this Agreement sets forth the terms and conditions on which the Members
are transferring the Imaging Interest to the Issuer; and
 
NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:
 
1. Exchange of Securities.
 
(a) Issuance of Shares by Issuer.  On and subject to the conditions set forth in
this Agreement, the Issuer will issue the Shares to the Members in exchange for
all of the outstanding membership interest of Imaging, which is represented by
the Imaging Interest.  The Shares will be issued to the Members in the amounts
set forth after their respective names in Schedule A to this Agreement.
 
(b) Transfer of Imaging Interest by the Members.  On and subject to the
conditions set forth in this Agreement, the Members will transfer to the Issuer
all of the Imaging Interest in exchange for the Shares.  Each Member holds the
Imaging Interest set forth after his name in Schedule A to this Agreement.
 
 
 
1

--------------------------------------------------------------------------------


 
(c) Closing.  The issuance of the Shares to the Members and the transfer of the
Imaging Interest to the Issuer will take place at a closing (the “Closing”) to
be held at the Law Offices of Stephen M. Fleming, PLLC, 403 Merrick Avenue, 2nd
Floor, East Meadow, New York 11554 as soon as possible after or
contemporaneously with the satisfaction or waiver of all of the conditions to
closing set forth in Sections 4 and 5 of this Agreement (the “Closing Date”).
 
(d) Adherence with Applicable Securities Laws.  Each of the Members agrees that
he is acquiring the Shares for investment purposes and will not offer, sell or
otherwise transfer, pledge or hypothecate any of the Shares issued to him
directly or indirectly unless:
 
(i)  
the sale is to Issuer;

 
(ii)  
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended,, provided by Rule 144 thereunder; or

 
(iii)  
the Shares are sold in a transaction that does not require registration under
the Securities Act of 1933, as amended, or any applicable United States state
laws and regulations governing the offer and sale of securities, and the vendor
has furnished to Issuer an opinion of counsel to that effect or such other
written opinion as may be reasonably required by Issuer.

 
The Members acknowledge that the certificates representing the Shares shall bear
the following legend:


 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT WITH RESPECT TO THE
SECURITIES UNDER SUCH ACT AND THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A OF SUCH ACT.


 
2. Representations and Warranties of the Issuer.  The Issuer and Stuart Posner
and Russell Adler (together, Messrs Posner and Adler are collectively referred
to as the Majority Stockholders, hereby represent and warrant to the Members as
follows:
 
(a) General.
 
(i) The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.
 
(ii) The Issuer’s authorized capital stock consists of 20,000,000 shares of
preferred stock, par value $.0001 per shares, none of which are issued or
outstanding, and 250,000,000 shares of Common Stock, of which there will be
9,047,811 shares, or a commitment to issue shares, outstanding as of the Closing
Date. All of the shares of the Issuer are duly authorized, validly issued, fully
paid and nonassessable. There are no options, warrants or other rights,
agreements, arrangements or commitments of any character relating to the issued
or unissued capital stock of the Issuer or obligating the Issuer to issue or
sell any shares of capital stock of or other equity interests in the Issuer.
There is no personal liability, and there are no preemptive rights with regard
to the capital stock of the Issuer, and no right-of-first refusal or similar
catch-up rights with regard to such capital stock. Except as set forth herein,
there are no outstanding contractual obligations or other commitments or
arrangements of the Issuer to (A) repurchase, redeem or otherwise acquire any
shares of (or any interest therein) or (B) to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other entity, or (C) issue or distribute to any person any capital stock of the
Issuer, or (D) issue or distribute to holders of any of the capital stock of the
Issuer any evidences of indebtedness or assets of the Issuer. All of the
outstanding securities of the Issuer have been issued and sold by the Issuer in
full compliance in all material respects with applicable federal and state
securities laws.
 
(iii) The Issuer has full power and authority to carry out the transactions
provided for in this Agreement, and this Agreement constitutes the legal, valid
and binding obligations of the Issuer, enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency and other laws of general application affecting the enforcement of
creditor’s rights and except that any remedies in the nature of equitable relief
are in the discretion of the court.  All necessary action required to be taken
by the Issuer for the consummation of the transactions contemplated by this
Agreement has been taken.
 
(iv) The Shares, when issued pursuant to this Agreement, will be duly and
validly authorized and issued, fully paid and non-assessable.  The issuance of
the Shares to the Members is exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), pursuant to an
exemption provided by Section 4(2) thereunder.
 
 
2

--------------------------------------------------------------------------------


 
 
(v) The Issuer has no subsidiaries.
 
(vi) The Issuer does not own any personal or real property or have any
employees.
 
(vii) The Issuer does not have a bank account.
 
(b) Property.  The Issuer does not own any real property.  The Issuer does not
own any intellectual property rights.  None of the Issuer’ assets are subject to
any encumbrances or other Claims.  A “Claim” shall mean any security interest,
lien, pledge, claim, charge, escrow, encumbrance, option, right of first
refusal, mortgage, indenture, security agreement or other agreement,
arrangement, contract, commitment, understanding or obligation, whether or not
relating in any way to credit or the borrowing of money and whether or not
voluntarily incurred or arising under any law.
 
(c) Litigation.  There are no material claims, actions, suits, proceedings,
inquiries, labor disputes or investigations (whether or not purportedly on
behalf of the Issuer) pending or, to the Issuer’s Best Knowledge, threatened
against the Issuer or any of its assets, at law or in equity or by or before any
governmental entity or in arbitration or mediation.  No bankruptcy, receivership
or debtor relief proceedings are pending or, to the best of the Issuer’s
knowledge, threatened against the Issuer.
 
(d) Compliance with Laws.  The Issuer has complied with, is not in violation of,
and has not received any notices of violation with respect to, any federal,
state, local or foreign law, judgment, decree, injunction or order, applicable
to it, the conduct of its business, or the ownership or operation of its
business.    References in this Agreement to “laws” shall refer to any laws,
rules or regulations of the United States, as the case may be, federal, state or
local government or any governmental or quasi-governmental agency, bureau,
commission, instrumentality or judicial body (including, without limitation, any
federal or state securities law, regulation, rule or administrative order).
 
(e) Taxes.  The Issuer has properly filed all tax returns required to be filed
and has paid all taxes shown thereon to be due.  To the Best Knowledge of
officers the Issuer, all tax returns previously filed are true and correct in
all material respects.  As used in this Agreement, a party’s Best Knowledge
shall mean and include (i) actual knowledge and (ii) that knowledge which a
prudent businessperson would reasonably have obtained in the management of such
person’s business affairs after making due inquiry and exercising the due
diligence which a prudent businessperson should have made or exercised, as
applicable, with respect thereto.  Actual or imputed knowledge of any director
or officer of a party shall be deemed to be knowledge of the party.
 
(f) No Defaults.
 
(i) The Issuer has performed all material obligations required to be performed
by it, and the Issuer is not in default, in any material respect, under any
agreement to which it is a party except to the extent that any such breach would
not have a Material Adverse Effect.
 
(ii) The Issuer is not in violation of its certificate of incorporation or
by-laws.  The execution and delivery of this Agreement by the Issuer and the
consummation by the Issuer of the transactions contemplated by this Agreement
will not result in any violation of the Issuer’s certificate of incorporation or
by-laws or any applicable law or be in conflict with, constitute a default
under, or result in a violation of, or give rise to any right of termination,
cancellation or acceleration under, any material agreement to which the Issuer
is a party or any court order or decree or other governmental order or decree.
 
 
 
 
3

--------------------------------------------------------------------------------


 
 
(g) Conflicts; Consents of Third Parties.
 
(i)  The execution and delivery by Issuer of this Agreement and the consummation
of the transactions contemplated hereby or thereby, or compliance by Issuer with
any of the provisions hereof or thereof will not (i) conflict with, or result in
the breach of, any provision of the articles of incorporation or by-laws or
comparable organizational documents of the Issuer; (ii) conflict with, violate,
result in the breach or termination of, or constitute a default under any note,
bond, mortgage, indenture, license, agreement or other instrument or obligation
to which the Issuer is a party or by which any of them or any of their
respective properties or assets is bound; (iii) violate any statute, rule,
regulation, order or decree of any governmental body or authority by which the
Issuer is bound; or (iv) result in the creation of any lien upon the properties
or assets of the Issuer.
 
(ii) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental or
regulatory authority is required on the part of Issuer in connection with the
execution and delivery of this Agreement.
 
(h)           Financial Statements.
 
(i)  The Members have reviewed copies of the audited balance sheets of the
Issuer as at December 31, 2007 and the related audited statements of income and
of cash flows of the Issuer for the years then ended and the copies of the
unaudited balance sheets of the Issuer as at March 31, 2007 and the related
unaudited statements of income and of cash flows of the Issuer for the years
then ended (the “Financial Statements”).  Each of the Financial Statements is
complete and correct in all material respects, has been prepared in accordance
with GAAP (subject to normal year-end adjustments in the case of the unaudited
statements) and in conformity with the practices consistently applied by the
Issuer without modification of the accounting principles used in the preparation
thereof and presents fairly the financial position, results of operations and
cash flows of the Issuer as at the dates and for the periods indicated.
 
(ii)  For the purposes hereof, the audited balance sheet of the Issuer as at
December 31, 2007 is referred to as the "Balance Sheet" and December 31, 2007 is
referred to as the “Balance Sheet Date”.
 
(i)           No Undisclosed Liabilities.  Issuer has no indebtedness,
obligations or liabilities of any kind (whether accrued, absolute, contingent or
otherwise, and whether due or to become due) that would have been required to be
reflected in, reserved against or otherwise described on the Balance Sheet or in
the notes thereto in accordance with GAAP which was not fully reflected in,
reserved against or otherwise described in the Balance Sheet or the notes
thereto or was not incurred in the ordinary course of business consistent with
past practice since the Balance Sheet Date.
 
                      (j)           Absence of Certain Developments.  Except as
expressly contemplated by this Agreement, since the Balance Sheet Date:
 
(i)  there has not been any material adverse change nor has there occurred any
event which is reasonably likely to result in a material adverse change;
 
(ii)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Issuer having a
replacement cost of more than $25,000 for any single loss or $100,000 for all
such losses;
 
(iii)  there has not been any declaration, setting aside or payment of any
dividend or other distribution in respect of any shares of capital stock of the
Issuer or any repurchase, redemption or other acquisition by the Issuer of any
outstanding shares of capital stock or other securities of, or other ownership
interest in, the Issuer;
 
(iv)  the Issuer has not awarded or paid any bonuses to employees of the Issuer;
 
(v)  there has not been any change by the Issuer in accounting or tax reporting
principles, methods or policies; and
 
(vi)  the Issuer has not entered into any transaction or contract or conducted
its business other than in the ordinary course consistent with past practice.
 
(k)           Issuer is a reporting issuer under Section 12(g) of the Securities
Exchange Act of 1934 (the “34 Act”).  Issuer is now, and as of the Closing will
be, current in its filings and will have filed all of the filings required to
have been made in the previous twelve months.
 
(l)           Reliance by Members.  The representations and warranties set forth
in this Section 2, taken together, do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained herein and therein, when taken together, not
misleading.  Notwithstanding the foregoing, Members acknowledges that no
representation or warranty is made by the Issuer with respect to any projections
made by the Issuer.
 
(m)           No Additional Representations; Reliance.  The Issuer and Majority
Stockholders acknowledge and agree that neither Uphold, nor any of his
Representatives or agents has made any representations, warranties, covenants,
agreements or guaranties to the Issuer, the Majority Stockholders or any of
their respective officers, directors, Representatives or agents, express or
implied, in connection with this Agreement and the transactions contemplated
herein, except for the express representations, warranties, covenants and
agreements of Uphold set forth below.
 


4

--------------------------------------------------------------------------------


 
3. Representations and Warranties of Members.  Each Member severally and not
jointly represents and warrants to the Issuer, for himself as follows:
 
(a) Such Member is the sole record and beneficial owner of the Imaging Interest
set forth after his name in Schedule A to this Agreement, subject to no Claim.
 
(b) Such Member is a resident of the United States of America.
 
(c) Such Member has full power and authority to carry out the transactions
provided for in this Agreement, and this Agreement constitutes the legal, valid
and binding obligations of such Member, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency and
other laws of general application affecting the enforcement of creditor’s rights
and that any remedies in the nature of equitable relief are in the discretion of
the court.  All necessary action required to be taken by such Member for the
consummation of the transactions contemplated by this Agreement has been taken.
 
(d) Such Member is an accredited investor within the meaning of Rule 501 of the
Commission pursuant to the Securities Act;
 
(e) Such Member is acquiring the Shares pursuant to this Agreement for
investment and not with a view to the sale or distribution thereof;
 
(f) Such Member understands that the Shares constitute restricted securities
within the meaning of Rule 144 of the Securities Exchange Commission (the
“Commission”) pursuant to the Securities Act and may not be sold or otherwise
transferred except pursuant to an effective registration statement or an
exemption from the registration requirements of the Securities Act;
 
(g) Such Member has been advised by counsel as to the meaning and implication of
the acquisition of restricted securities and the illiquid nature of the Shares;
 
(h) Such Member acknowledges that the certificate or certificates for the Shares
will bear the Issuer’s customary Securities Act restrictive legend;
 
(i) Such Member represents that he understands that an investment in the Shares
involves a high degree of risk; and
 
(j) Such Member represents that the execution and performance of this Agreement
will not constitute a breach of any contract to which such Member is a party or
by which he is bound, and will not violate any judgment, decree, order, writ,
rule, statute, or regulation applicable to such Members or his properties.
 
4.           Representations and Warranties of Miley.  Miley represents and
warrants to the Issuer as follows:
 
 
 
5

--------------------------------------------------------------------------------


 
 
(a) Organization.
 
(i) Imaging is a limited liability company, duly organized, validly existing and
in good standing under the laws of the State of Nevada and has full power and
authority to carry on its business as and where such business is
operated.  Imaging is the sole member and owns 100% of the equity of US Imaging
Corp, LLC, Axcess Diagnostics Bradenton, LLC and Axcess Diagnostics Sarasota,
LLC (the “Subsidiaries”). All necessary company action required to be taken by
Imaging and the Members relating to the execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement has been
duly and validly taken, and this Agreement constitutes the legal, valid and
binding and enforceable obligation of Members, except as enforceability may be
limited by bankruptcy, insolvency and other laws of general application
affecting the enforcement of creditor’s rights and that any remedies in the
nature of equitable relief are in the discretion of the court.  All necessary
action required to be taken by Members for the consummation of the transactions
contemplated by this Agreement has been taken.
 
(ii) The execution and performance of this Agreement will not violate or
conflict with any provision of Imaging’s certificate of formation, operating
agreement, by-laws or other organizational documents. No approval or consent of,
or notice to or filing with, any Person not a party to this Agreement or any
governmental or quasi-governmental agency, is necessary to authorize the
execution or delivery of this Agreement or the consummation of any of the
transactions contemplated herein by Members other than approvals which have been
obtained or will have been obtained at or prior to Closing.
 
(iii) The capital of Imaging is represented solely by the Imaging
Interest.  Neither Imaging nor the Subsidiaries is not a party to any agreement
or understanding pursuant to which any securities of any class of capital stock
or any interest in the capital of Imaging or its Subsidiaries is to be issued or
created or transferred, and neither Imaging nor the Subsidiaries have any
agreements, plans, understandings or proposals, whether formal or informal or
whether oral or in writing, pursuant to which any of them granted or may have
issued or granted any individual or entity any Convertible Securities or any
interest in Imaging or the Subsidiaries or Imaging’s or the Subsidiaries’
earnings or profits, however defined.
 
(iv) 
 
(b)           Financial Statements.
 
(i)          Imaging has delivered to the Issuer the following financial
statements (collectively, the “Imaging Financial Statements”):  Unaudited
balance sheet at December 31, 2007 and the statements of operations, Members’
equity, cash flow and notes thereto for the two years in the period then
ended.  The Imaging Financial Statements are in accordance with all books,
records and accounts of Imaging.
 
(ii)  At the Closing Date, Imaging did not have any material liabilities,
absolute or contingent, of the type required to be reflected on Imaging
Financial Statements.  Imaging has not guaranteed or assumed or incurred any
obligation with respect to any debt or obligations of any Person, except
endorsements made in the ordinary course of business in connection with the
deposit of items for collection and except as disclosed in the Imaging Financial
Statements.  Imaging has no debts, contracts, guaranty, standby, indemnity or
hold harmless commitments, liabilities or obligations of any kind, character or
description, whether accrued, absolute, contingent or otherwise, or due or to
become due except to the extent set forth or noted in the Imaging Financial
Statement, and not heretofore paid or discharged.
 
(v) Except as disclosed in the Imaging Financial Statements, since December 31,
2007, there has not been any Material Adverse Change affecting Imaging or any
damage or destruction, whether covered by insurance or not, affecting the
business, property or assets of Imaging.
 
(c)   Property.  Imaging has disclosed to Issuer any real property owned by
Imaging or leased by Imaging.  None of Imaging’s assets are subject to any
encumbrances or other Claims except as reflected in the Imaging Financial
Statements.
 
(d)           Intellectual Property Rights.
 
(i) Imaging has all requisite right, title and interest in or valid and
enforceable rights to use all the intellectual property which it believes is
necessary to the conduct of its business as presently conducted, including its
rights to Imaging’s products. Each item of the intellectual property either is
owned exclusively by Imaging, free and clear of any encumbrances, or is licensed
to Imaging under a valid license granting sufficient rights to permit Imaging to
conduct its business as presently conducted. To Imaging’s and Miley’s Best
Knowledge, Imaging owns or has the valid right to use all trademarks, service
marks and trade names used by Imaging in connection with the operation or
conduct of Imaging’s business, including the sale of any products or technology
or the provision of any services by Imaging. Imaging owns exclusively, and has
good title to, all copyrighted works that are Imaging products or other works of
authorship that Imaging otherwise purports to own; provided, however, that such
works may incorporate copyrighted works or works of authorship, trademarks or
trade names of third parties which are licensed to Imaging or are in the public
domain. Imaging has not transferred ownership of any intellectual  property to
any other Person.
 
 
 
6

--------------------------------------------------------------------------------


 
(ii) The operation of the business of Imaging as currently conducted, including
Imaging’s design, development, use, import, export, manufacture and sale of the
products, technology or services (including products, technology or services
currently under development) of Imaging, to Imaging’s and Miley’s Best
Knowledge, does not infringe the copyright or misappropriate the trade secrets,
patent rights or trademark rights of any Person. Imaging has not received notice
from any Person claiming that such operation or any act, product, technology or
service (including products, technology or services currently under development)
of Imaging infringes or misappropriates the intellectual property of any Person
or constitutes unfair competition or trade practices under any law.
 
(iii) To Imaging’s and Miley’s Best Knowledge, there are no contracts between
Imaging and any other Person with respect to intellectual property under which
there is any dispute regarding the scope of such contract, or performance under
such contract, including any dispute with respect to any payments to be made or
received by Imaging thereunder.
 
(e)           No Defaults.
 
(i) Except as disclosed in the Imaging Financial Statement, Imaging has
performed all material obligations required to be performed by it, and Imaging
is not in default, in any material respect, under any agreement to which it is a
party except to the extent that any such breach would not have a Material
Adverse Effect.
 
(ii) Imaging is not in violation of its certificate of incorporation, by-laws or
other organizational instrument.  The execution and delivery of this Agreement
by Imaging and the consummation by Imaging and the Members of the transactions
contemplated by this Agreement will not result in any violation of Imaging’s
certificate of incorporation, by-laws or other organizational document or any
applicable law or be in conflict with, constitute a default under, or result in
a violation of, or give rise to any right of termination, cancellation or
acceleration under, any material agreement to which Imaging is a party or any
court order or decree or other governmental order or decree affecting Imaging.
 
(b) Compliance with Laws.
 
(i) Imaging has complied with, is not in violation of, and has not received any
notices of violation with respect to, any law, judgment, decree, injunction or
order, applicable to it, the conduct of its business or the ownership or
operation of its business, including drug administration laws, regulations on
drug’s operation and quality control, food hygiene laws, price, advertising and
contract laws, company laws, currency laws and regulations, and other laws
affecting or relating to its business.
 
(ii) To the Best Knowledge of Miley and Imaging, (i) Imaging is not in violation
or, and has  not  received   any  written   notice  from  any governmental
entity that there exists any violation of any law relating to the use or
disposal or any other dealing with hazardous substances which are applicable to
it, (ii) there are no hazardous  substances present on, under or about any of
Imaging’s property or assets, (iii) no discharge,  spillage,
uncontrolled  loss,  seepage or filtration of hazardous substances has occurred
on, under or about any of Imaging’s property or assets, (iv) none of Imaging’s
property or assets violates, or has at any time violated,  any
hazardous  substance  laws, and (v) that  there  is no condition  on
any  asset  for  which Imaging has an obligation  to undertake  any
remedial  action  pursuant to and hazardous substance laws. Terms used in this
Section 3(g)(ii) shall have the meaning accorded them under applicable law.
 
(g)           Litigation.  There are no material claims, actions, suits,
proceedings, inquiries, labor disputes or investigations (whether or not
purportedly on behalf of Imaging) pending or, to Imaging’s or Miley’s Best
Knowledge, threatened against the Issuer or any of its assets, at law or in
equity or by or before any governmental entity or in arbitration or
mediation.  No bankruptcy, receivership or debtor relief proceedings are pending
or, to the best of the Issuer’s knowledge, threatened against Imaging.
 
(h)           Taxes.  Imaging has properly filed all tax returns required to be
filed and has paid all taxes shown thereon to be due.  To the Best Knowledge of
Imaging and Miley, all tax returns previously filed are true and correct in all
material respects.
 
 
7

--------------------------------------------------------------------------------


 
 
(i)           Transactions with Affiliates. Except as disclosed in the Imaging
Financial Statements:
 
(i) There are no material contracts between Imaging, on the one hand, and any
current officer, director, Member or any of their affiliates.  An affiliate of
any Person is a Person who controls, is controlled by or is under common control
with, such Person.
 
(ii) Imaging does not provide or cause to be provided any assets, services or
facilities to any such current officer, director, Member or affiliate.
 
(iii) No current officer, director, Member or affiliate provides or causes to be
provided any assets, services or facilities to Imaging.
 
(iv) Imaging does not beneficially own, directly or indirectly, any investment
assets of any such current or former officer, director, Member or affiliate.
 
(j)           Reliance by the Issuer.  The representations and warranties set
forth in this Section 4 do not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
herein and therein, when taken together, not misleading.
 
5.           Conditions to the Obligation of the Issuer.  The obligations of the
Issuer under this Agreement are subject to the satisfaction of the following
conditions unless waived by the Issuer:
 
(a) Representations and Warranties.  On the Closing Date, the representations
and warranties of Members shall be true and correct in all material respects on
and as of the Closing Date with the same force and effect as if made on such
date, and Members shall have performed all of its obligations required to be
performed by it pursuant to this Agreement at or prior to the Closing Date, and
the Issuer shall have received the certificate of Members to such effect and as
to matters set forth in Section 4(b) of this Agreement..
 
(b) No Material Adverse Change.  No Material Adverse Change in the business or
financial condition of Imaging shall have occurred or be threatened since the
date of this Agreement, and no action, suit or proceedings shall be threatened
or pending before any court of governmental agency or authority or regulatory
body seeking to restraint, prohibition or the obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
material adverse effect on any of the assets, properties, business, prospects,
operations or financial condition of Imaging.
 
(c) Documents.  Imaging shall have delivered to the Issuer:
 
(i) The Certificate of Formation of Imaging, and the Subsidiaries.
 
(ii) Evidence as to the good standing of Imaging and the Subsidiaries.
 
(iii) The operating agreement of Imaging and the Subsidiaries, if any, certified
by the chief financial officer of other officer authorized by the board.
 
(d) Other Instruments.  Imaging shall have delivered such other documents as
counsel for Members may reasonably request.
 
6.           Conditions to the Obligation of Members.  The obligations of
Members under this Agreement are subject to the satisfaction of the following
conditions unless waived by Members:
 
(a) Representations and Warranties.  On the Closing Date, the representations
and warranties of the Issuer shall be true and correct in all material respects
on and as of the Closing Date with the same force and effect as if made on such
date, and the Issuer shall have performed all of its respective obligations
required to be performed by it pursuant to this Agreement at or prior to the
Closing Date, and Members shall have received the certificate of the Issuer to
such effect and as to matters set forth in Section 5(b) of this Agreement.
 
(b) No Material Adverse Change.  No Material Adverse Change in the business or
financial condition of the Issuer shall have occurred or be threatened since the
date of this Agreement, and no action, suit or proceedings shall be threatened
or pending before any court of governmental agency or authority or regulatory
body seeking to restraint, prohibition or the obtain damages or other relief in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement or that, if adversely decided, has or may have a
material adverse effect on any of the assets, properties, business, prospects,
operations or financial condition of the Issuer.
 
 
8

--------------------------------------------------------------------------------


 
(c) Documents.  The Issuer shall have delivered to Members:
 
(i) The certificate of incorporation of the Issuer.
 
(ii) A certificate issued by the Secretary of State of Nevada dated as of a
current date as to the good standing of the Issuer in Delaware.
 
(iii) The by-laws of the Issuer, certified by the Secretary of the Issuer.
 
(iv) Resolutions of the Issuer’s board of directors approving this Agreement and
the transactions contemplated by this Agreement.
 
(v) Resignations of Russell Adler and Stuart Posner as executive officers and
directors of the Issuer, except that Stuart Posner’s resignation as a director
shall be subject to the filing with the Securities and Exchange Commission and
mailing of a Schedule 14f to the Issuers shareholders.
 


 
(vi) stock certificates representing the Shares.
 
7.           Termination.
 
(a) Basis For Termination.  This Agreement may be terminated prior to the
Closing Date only by written agreement by both parties.
 
(b) Effect of Termination.  In the event of a termination of this Agreement
pursuant to this Section 6, neither party shall have any obligation or liability
to the other, and each party shall bear its own expenses.
 
8.           Indemnification
 
(a)           Each Member hereby agrees to severally and not jointly indemnify
and hold the Issuer and their respective shareholders, directors, officers,
employees, Affiliates, agents, representatives, heirs, successors and assigns
(collectively, the "Issuer Indemnified Parties") harmless from and against:
 
(i)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the failure of any representation
or warranty of such Members made herein or any representation or warranty
contained in any certificate delivered by or on behalf of such Member pursuant
to this Agreement, to be true and correct in all respects as of the date made;
 
(ii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of such  Member under this Agreement;
 
(iii)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from any act or omission of the any
Member; and
 
(iv)  any and all undisclosed expenses incident to the foregoing.
 
For the avoidance of doubt, Uphold is only providing indemnification with
respect to his own representations, warranties, covenants, obligations, acts,
and omissions hereunder.
 


9

--------------------------------------------------------------------------------


 
(b)           Issuer and the Majority Stockholders hereby agree to indemnify and
hold the Members and their respective Affiliates, agents, successors and assigns
(collectively, the "Member Indemnified Parties") harmless from and against:
 
(i)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the failure of any representation
or warranty of the Issuer or the Majority Stockholders or any representation or
warranty contained in any certificate delivered by or on behalf of the Issuer or
the Majority Stockholders pursuant to this Agreement, to be true and correct as
of the date made;
 
(ii)  any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Issuer or the Majority Stockholders under
this Agreement; and
 
(iii)  any and all undisclosed Expenses incident to the foregoing.
 
(c)           Indemnification Procedures.
 
(i)  In the event that any legal proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under this section, the Indemnified Party shall reasonably
and promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the Indemnifying
Party.  The Indemnifying Party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the Indemnified Party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder.  If the Indemnifying Party elects to defend against, negotiate,
settle or otherwise deal with any Claim which relates to any losses indemnified
against hereunder, it shall within five (5) days (or sooner, if the nature of
the Claim so requires) notify the Indemnified Party of its intent to do so.  If
the Indemnifying Party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify the Indemnified Party for such
Losses under this Agreement, the Indemnified Party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the Indemnified Party
defends any Claim, then the Indemnifying Party shall reimburse the Indemnified
Party for the Expenses of defending such Claim upon submission of periodic
bills.  If the Indemnifying Party shall assume the defense of any Claim, the
Indemnified Party may participate, at his or its own expense, in the defense of
such Claim; provided, however, that such Indemnified Party shall be entitled to
participate in any such defense with separate counsel at the expense of the
Indemnifying Party if, (i) so requested by the Indemnifying Party to participate
or (ii) in the reasonable opinion of counsel to the Indemnified Party, a
conflict or potential conflict exists between the Indemnified Party and the
Indemnifying Party that would make such separate representation advisable; and
provided, further, that the Indemnifying Party shall not be required to pay for
more than one such counsel for all indemnified parties in connection with any
Claim.  The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(ii)  After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the Indemnified Party and the Indemnifying Party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
Indemnified Party shall forward to the Indemnifying Party notice of any sums due
and owing by the Indemnifying Party pursuant to this Agreement with respect to
such matter and the Indemnifying Party shall be required to pay all of the sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(iii)  The failure of the Indemnified Party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the Indemnifying Party's
obligations with respect thereto except to the extent that the Indemnifying
Party can demonstrate actual loss and prejudice as a result of such failure.
 
 
10

--------------------------------------------------------------------------------


 
9.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement, including the Exhibits and the
Schedule, which constitutes integral parts of this Agreement, constitutes the
entire agreement of the parties, superseding and terminating any and all prior
or contemporaneous oral and written agreements, understandings or letters of
intent between or among the parties with respect to the subject matter of this
Agreement.  No part of this Agreement may be modified or amended, nor may any
right be waived, except by a written instrument which expressly refers to this
Agreement, states that it is a modification or amendment of this Agreement and
is signed by the parties to this Agreement, or, in the case of waiver, by the
party granting the waiver.  No course of conduct or dealing or trade usage or
custom and no course of performance shall be relied on or referred to by any
party to contradict, explain or supplement any provision of this Agreement, it
being acknowledged by the parties to this Agreement that this Agreement is
intended to be, and is, the complete and exclusive statement of the agreement
with respect to its subject matter.  Any waiver shall be limited to the express
terms thereof and shall not be construed as a waiver of any other provisions or
the same provisions at any other time or under any other circumstances.
 
(b)           Severability.  If any section, term or provision of this Agreement
shall to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
(c) Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
8(c).  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
If to the
Issuer:                                                            12876
Biscayne Boulevard, Suite 276
Miami, Florida  33181
Facsimile:


 
With a copy to:                                                            
Russell Adler, Esq.
10800 Biscayne Blvd. Suite 350
Miami, Florida 33161
Facsimile:  (305) 893-1441
 
If to Imaging or the Members:
 
600 North Cattleman Road
Sarasota, Florida  34232
Facsimile: 941-342-0505
 
With a copy
to:                                                            Stephen M.
Fleming, Esq.
Law Offices of Stephen M. Fleming PLLC
403 Merrick Avenue, 2nd Floor
East Meadow, New York 11554
Facsimile:  516-977-1209
 


 
Any party may, by like notice, change the address, person or telecopier number
to which notice shall be sent.
 
 
11

--------------------------------------------------------------------------------


 
(d) Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Florida applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  Each of the parties hereby  irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the federal or state courts located
geographically located nearest to Sarasota, Florida, by execution and delivery
of this Agreement, irrevocably submits to and accepts the jurisdiction of said
courts, (iii) waives any defense that such court is not a convenient forum, and
(iv) consent to any service of process made either (x) in the manner set forth
in Section 8(c) of this Agreement (other than by telecopier), or (y) any other
method of service permitted by law.
 
(e) Survival of Representations and Warranties.  The parties hereto hereby agree
that the representations and warranties contained in this Agreement or in any
certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto shall terminate unless within
twenty-four (24) months after the Closing Date written notice of such claims is
given to the Company or such actions are commenced.
 
(f) Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(g) Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
(h) Tax Consequences.  Each party to this Agreement is relying on his or its own
tax advisors as to the tax consequences of this Agreement and the transactions
contemplated by this Agreement, and no party is making any representations or
warranties of any kind as to such tax consequences to any other party.
 
(i) Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that Members may not assign this Agreement or
any of its rights under this Agreement without the prior written consent of the
Issuer.
 
(j) Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
(k) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(l) Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.
 
[Signatures on following page]
 
 
12

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
FIRSTWAY ENTERPRISES, INC.


By:/s/ Stuart Posner
Name: Stuart Posner
Title:  CEO


MAJORITY STOCKHOLDERS




/s/ Stuart Posner
Stuart Posner




/s/ Russell Adler
Russell Adler






US IMAGING HOLDING, LLC


By:/s/ Stephen Miley
Name: Stephen Miley
Title: Managing Member




MEMBERS


/s/ John Uphold
John Uphold


/s/ Stephen Miley
Stephen Miley


Schedule A


Information Concerning Members


Name and Address
Imaging Interest
Shares
John Uphold
10%
4,095,219
     
Stephen Miley
90%
36,856,970
         
40,952,189
     






11